Citation Nr: 9911994	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbosacral pain 
with radiation to the right leg.  

2.  Entitlement to service connection for dental problems for 
the purpose of obtaining Department of Veterans Affairs (VA) 
dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel




INTRODUCTION

The veteran had active service from October 1950 to October 
1954.  

The appeal arises from a rating decision dated in October 
1997 in which the Regional Office (RO) denied service 
connection for lumbosacral pain with radiation to the right 
leg and the residuals of dental trauma for the purpose of 
obtaining VA dental treatment.  The veteran subsequently 
perfected an appeal of that decision, contending that service 
connection was warranted for back and dental problems .  

The Board also notes that a VA dental rating decision in May 
1995 found there was no evidence of dental trauma and 
apparently found that a claim for Class II dental treatment 
was not timely filed; however, the claims file includes no 
letter notifying the veteran that his dental claim had been 
denied until January 1998 when he was notified of the October 
1997 VA rating decision.  Therefore, the May 1995 dental VA 
rating decision is not final.  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has a disability 
manifested by lumbosacral pain with radiation to the right 
leg which is causally related to service or to any incident 
or event therein.  

2.  No competent evidence is of record that would establish 
that the veteran, who filed a claim for entitlement to 
service connection for dental problems many years after 
service, currently has a compensable dental disability or the 
residuals of any dental trauma sustained in service.




CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for lumbosacral pain with radiation to the right leg is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for dental problems for the purpose of obtaining VA dental 
treatment is not well grounded.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the VA benefit system requires more than just an allegation.  
The veteran must submit supporting evidence that is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

In a VA Form 21-526 (Veteran's Application for Compensation 
or Pension) received in August 1993, in which the veteran 
presented a claim for pension benefits, he reported that 
arthritic spurring of the back began in February 1990.  In a 
VA Form 21-4138 (Statement in Support of Claim) received in 
July 1997, the veteran related that he injured his back while 
cleaning out a boiler at Sampson Air Force Base in Geneva, 
New York, in January or February 1951.  He also reported that 
he experienced a sharp pain in his back and that he went to 
the doctor.  The veteran added that he was examined at 
another government facility because Sampson Air Force Base 
did not have the facilities to X-ray his injury and that he 
was sent back to Sampson Air Force Base where he was 
hospitalized for approximately two months.  According to the 
veteran, he was recommended for sedentary duty and he has had 
back problems since that time.  Later in his notice of 
disagreement received in January 1998, the veteran related 
that scoliosis and arthritis of the back were diagnosed while 
he was in service.  The veteran again indicated that he was 
hospitalized in service for back problems and was sent back 
to his unit for sedentary duty after his discharge from the 
hospital.  

The only available service medical record is the report of 
the veteran's discharge medical examination performed in 
October 1954.  That examination report does not show that any 
abnormalities were found on clinical evaluation of the 
veteran's spine.  The examination report also shows that the 
veteran denied all medical and surgical history except for 
measles, chickenpox and pertussis in childhood and 
tonsillectomy and adenoidectomy in 1946.  

A private medical record dated in September 1987 shows that 
the veteran complained of mid back pain with paraspinous 
muscle spasm, and the impression was paraspinous muscle 
spasm.  The report of a private CT (computerized tomography 
scan) dated in May 1990 includes an impression of mild 
hypertrophic spurring and degenerative disc disease mainly 
seen at the level of L4-L5 and L5-S1.  

Despite the fact that the report of the veteran's discharge 
medical examination does not show that there were any 
abnormalities of the spine or include any history of back 
complaints, injury or hospitalization for approximately two 
months, the Board finds the veteran's contentions credible 
for the purpose of determining whether his service connection 
claim is well-grounded.  

However, the Board notes that pain alone is not a disability 
for the purpose of establishing entitlement to VA 
compensation benefits.  Moreover, the veteran has submitted 
no competent medical evidence tending to link any current 
disability of the back, including a disability manifested by 
lumbosacral pain with radiation to the right leg, to his 
reported history of back complaints and injury in service.  
Therefore, the Board finds that the claim for entitlement to 
service connection for a disability manifested by lumbosacral 
pain with radiation to the right leg is not well-grounded.  

As for his dental claim, the veteran contends that service 
connection is warranted for dental problems.  He related in 
his July 1997 VA Form 21-4138 that his teeth were worked on 
in service while he was stationed in Japan in 1952 or 1953.  
According to the veteran, several of his teeth were pulled 
and he received a bridge and partial which caused damage to 
other teeth which were later pulled.  In his January 1998 
notice of disagreement, the veteran related that he had 
gingivitis while in service which caused him to lose several 
teeth.  He added that his gum was split on the bottom and the 
bone was scraped.  The discharge medical examination report 
dated in October 1954 shows that the teeth # 1 and 17 were 
missing and that the veteran had fixed bridges to include 
abutments from teeth # 13 to 15, # 19, # 22 to 27 and # 29 to 
31.  

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, 
under the following circumstances: 

Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment. 

Class II.  Those having a service-
connected noncompensable dental condition 
or disability as shown to have been in 
existence at the time of discharge or 
release from active service, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition.  

Class II (a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 


reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.  

38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (a)-(c) 
(1998).  

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions and set no time limit for applying for treatment.  
This was changed in 1955, with the enactment of Public Law 
No. 84-83, which restricted Class II dental treatment to a 
one-time completion basis and required that the application 
for treatment be made within one year of release from 
service; and these provisions are contained in the current 
law and regulations.  38 U.S.C.A. § 1712(b)(1)(B) and (C); 38 
C.F.R. § 17.161.  

Review of the claims file discloses that the veteran filed 
his claim for entitlement to VA dental treatment many years 
after service.  Therefore, the veteran does not qualify for 
Class II VA outpatient dental treatment for the purpose of 
correcting a condition present upon his separation from 
service because his recent application was filed many years 
beyond the one-year time limit.  Thus, a claim for 
entitlement to such dental treatment is not well-grounded.  
Woodson v. Brown, 87 F.3d 1304 (Fed.Cir. 1996).  

As noted above, the veteran may also establish entitlement to 
indefinite VA dental treatment by establishing service 
connection for a compensable dental disability or service 
connection for a noncompensable dental disability due to 
combat wounds or service trauma.  The RO has attempted to 
obtain the veteran's service dental records, but no such 
records have been located.  Even if such records, from over 
40 years ago, were located, the veteran has submitted no 
competent evidence of a current dental disability, such as 
nonrestorable teeth due to service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Under these circumstances, the Board 
finds that a claim for VA Class I dental treatment is not 
well-grounded.  Woodson, 87 F.3d 1304.  Additionally, the 
veteran has not reported that he sustained any wounds to his 
face or trauma to his teeth which knocked out or otherwise 
damaged his teeth.  As the veteran does not contend that he 
has a dental condition which is the result of what could 
reasonably be considered combat wounds or other service 
trauma, the Board finds that a claim for entitlement to Class 
II VA dental treatment for the residuals of dental trauma is 
not well-grounded.  Woodson, 87 F.3d 1304.

The Board also notes that the veteran was not a prisoner of 
war, does not have a service-connected disability, is not 
participating in a rehabilitation program, under 38 U.S.C. 
Chapter 31, and is not seeking treatment for a dental 
condition which is complicating a medical condition currently 
under treatment while receiving care and services under 38 
U.S.C. Chapter 17.  Thus, any claim for entitlement to VA 
dental treatment is not well-grounded.  Woodson, 87 F.3d 
1304; 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(d)-(j) (1998).

The Board also notes that the National Personnel Records 
Center reported in September 1997 that the veteran's dental 
records and physical examination reports could not be 
reconstructed; and it appears that the report of his 
discharge medical examination is the only service medical 
record available.  The VA has a heightened duty to assist in 
developing the facts pertinent to a claim where the veteran's 
service records are missing through no fault of his own.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
in this case, the veteran has not met the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for benefits are 
well-grounded.  Therefore, the VA has no duty to assist him 
in developing facts pertinent to his claims.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish well-grounded claims for the benefits at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing well-
grounded claims for entitlement to service connection for 
lumbosacral pain with radiation to the right leg and VA 
dental treatment.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claims for entitlement to service connection for lumbosacral 
pain with radiation to the right leg and VA dental treatment 
not well-grounded constitutes harmless error.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  


ORDER

The appeal is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

